Citation Nr: 1224852	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post arthroscopic surgery, meniscal tear with partial anterior cruciate ligament (ACL) injury to the right knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for status post arthroscopic surgery, meniscal tear with partial ACL injury, right knee, with a 10 percent evaluation, effective April 6, 2004.

The Veteran testified before the undersigned at a May 2012 Video Conference hearing.  The hearing transcript is of record.  

The issues of entitlement to an increased rating for irritable bowel syndrome, and a claim to reopen service connection for hypertension, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The most recent VA examination in connection with the Veteran's service-connected right knee disability was conducted more than six years ago, in May 2006.  During his May 2012 Video hearing, the Veteran reported that his knee had worsened since his last examination.  Specifically, he testified that he experienced pain and locking of the knee with prolonged walking, as well as instability.  He also reported that he had undergone surgery on the knee in 2010 or 2011. See May 2012 Video Conference hearing transcript.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's status post arthroscopic surgery, meniscal tear with partial anterior cruciate ligament (ACL) injury to the right knee.  

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board also notes that as discussed above, during his Video Conference hearing, the Veteran reported that he had undergone surgery for his right knee in 2010 or 2011, which was performed by private physician, Dr. Mills in Henderson County, South Carolina.  There are no treatment records from Dr. Mills currently associated with the claims file.  The Veteran also reported that he had a yearly VA general medical appointment, which included examination of his right knee.  The claims file does not contain any treatment records, VA or private, dated after January 2006, other than the report of a VA rating examination, which is contained in his Virtual VA file.  In this regard, the Board notes that the RO cited to VA treatment records dated from December 2008 to May 2010 in the May 2010 supplemental statement of the case.  However, these records are not currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any clinical records of treatment, including records of any surgical procedures by Dr. Mills, reported by the Veteran during his May 2012 hearing, in accordance with 38 C.F.R. § 3.159(e)(2).  The Veteran is advised that for VA to obtain these records, it will be necessary for him complete an authorization for their release and that he may submit these records himself.

The RO should also obtain any outstanding VA medical records dated from January 2006 to the present.  

2.  After completing the above action, Veteran should be afforded a VA examination to evaluate the current severity of the service-connected right knee disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

Any indicated studies, including X-ray studies and range of motion testing in degrees, should be performed.

The examiner should report the ranges of right knee flexion and extension in degrees.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knees.  The examiner should also determine if e the knee locks and if so the frequency of the locking.

3.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains the information requested in this remand.

4.  The claim should be readjudicated.  If the benefit on appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

